—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiff’s motion to transfer the issues of custody and visitation for determination in Florida. "[Substantial evidence concerning the [children’s] present or future care, protection, training, and personal relationships is more readily available in [Florida]” (Domestic Relations Law § 75-h [3] [c]). The facts that the children have continuously resided in Florida for 4!A years and their grandparents, aunts and uncles as well as *941their teachers and counselors reside in Florida and the hardship of transporting them on a 36-hour bus ride to New York State, all support the court’s determination that Florida is the more convenient forum (see, Domestic Relations Law § 75-h [1], [3] [a]-[c]).
We have considered defendant’s remaining contentions and conclude they are without merit. (Appeal from Order of Supreme Court, Oneida County, Parker, J.—Custody.) Present— Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.